    Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                                                            Desc: Main
                               Document Page 1 of 32
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
 Noreen Wiscovitch, Chapter 7 Trustee on
                                                                                    Oriental Bank and Trust
 Behalf of the Bankruptcy Estate of Fiddler,
                                                                                    ABC Insurance
 Gonzalez & Rodriguez, PSC
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
 Javier Vilariño
 Vilarino & Associates LLC
 PO Box 9022515, San Juan, PR 00902
 Tel. 787-565-9894
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
                                                                 X
□x Trustee                                         □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

 11 U.S.C. §§ 105(a), 362, 363(p)(2), 502,506,541,542,544,547,548,550; FRBP 3007 and 7001


                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                     □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $              $14,431,475.90
Other Relief Sought
                   Turnover of property of the estate
  Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                                             Desc: Main
                             Document Page 2 of 32
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
                 Fiddler, Gonzalez & Rodriguez, PSC                                    17-03403(MCF)

DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE
                       San Juan                                                                                Hon. Mildred Caban

                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                               ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


                   /s/ Javier Vilariño



DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

                  May 15, 2019                                                        Javier Vilariño




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                  Desc: Main
                           Document Page 3 of 32


                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF PUERTO RICO



  In Re:                                               Bankruptcy Case: 17-03403-(MCF)

  FIDDLER, GONZALEZ & RODRIGUEZ, PSC                   Chapter 7

  Debtor.
  FIDDLER, GONZALEZ & RODRIGUEZ, PSC                   Adv. Proc. No.: _________
  REPRESENTED BY NOREEN WISCOVITCH, Re: Injunction, Objection to Claim,
  CHAPTER 7 TRUSTEE                 Declaratory Judgment for Determination
                                    of Validity, Priority, and Extent of Lien,
  Plaintiff                         Subordination of Claim, Willful
                                    Violation of the Automatic Stay Pursuant
  Vs.                               to:11 U.S.C. §§ 105(a), 362, 363(p)(2),
                                    502, 506, 541, 542, 544, 547,548, 549,
  ORIENTAL BANK AND TRUST,
                                    550; FRBP 3007, and 7001.
  ABC INSURANCE

  Defendant.

               COMPLAINT AND OBJECTION TO ALLOWANCE OF CLAIM

 TO THE HONORABLE MILDRED CABAN FLORES,
 UNITED STATES CHIEF BANKRUPTCY JUDGE:

           COMES NOW, by counsel, the duly appointed and acting Chapter 7 Trustee of the

 Bankruptcy Estate of Fiddler, Gonzalez & Rodriguez, P.S.C., Noreen Wiscovitch-Rentas, who

 states, alleges, and prays as follows:

                                          I.   THE PARTIES

           The Plaintiff, NOREEN WISCOVITCH-RENTAS (the “Trustee” or “Plaintiff”), the duly

 appointed and acting Chapter 7 trustee of the Bankruptcy Estate of the Debtor, Fiddler Gonzalez

 & Rodriguez, PSC. (“Fiddler” or the “Debtor”)

           The Defendant, Oriental Bank and Trust (the “Bank”, “Oriental” or “Defendant”) is a

 commercial banking institution incorporated under the laws of the Commonwealth of Puerto Rico.


                                                 1
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                       Desc: Main
                           Document Page 4 of 32


 Upon information and belief, Defendant is an FDIC-insured institution, has offices and branches

 in the Commonwealth of Puerto Rico, and is engaged in substantial and not isolated commercial

 activities within the Commonwealth of Puerto Rico. Defendant has appeared in the main case

 through counsel, has sought affirmative relief from this Court, has filed a proof of claim, and has

 acknowledged this Court’s in personam jurisdiction.

        ABC Insurance Company is included as a nominal party for the identification of the

 insurance policy and company servicing the Bank and which will be substituted as a Defendant.

                              II.     JURISDICTION AND VENUE

        This Court has jurisdiction of the subject matter and the parties pursuant to 28 U.S.C.

 §§1334 and 157(a) and the General Order of Referral of Title 11 Proceedings to the United States

 Bankruptcy Court for the District of Puerto Rico dated July 19, 1984 (Torruella, C.J.). This is a

 core proceeding in accordance with 28 U.S.C. §157(b). Venue is proper pursuant 28 U.S.C.

 §1409(a). This adversary proceeding is brought pursuant to FRBP 7001 and §§ 105(a), 362,

 363(p)(2), 502, 506, 541, 542, 544, 547,548, 549, and 550 of Title 11, United States Code.

                               III.    FACTUAL BACKGROUND

        1.      Fiddler was formed with the express business purpose of becoming the first full-

 service law firm in Puerto Rico, at a time when the island’s economy was based largely on

 agriculture, mainly sugar. Over the decades, Puerto Rico underwent a rapid development into an

 industrialized economy, which fueled Fiddler’s growth and reputation as a legal powerhouse.

 Indeed, the largest multi-party, multi-jurisdictional damages litigation related to Puerto Rico, were

 claimed to have been successfully handled by Fiddler attorneys.

        2.      Throughout the years, Fiddler gained a reputation for excellence, with former

 attorneys at the firm obtaining judicial appointments on the Puerto Rico Supreme Court, the U.S.



                                                  2
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                      Desc: Main
                           Document Page 5 of 32


 Bankruptcy Court for the District of Puerto Rico, the U.S. District Court for the District of Puerto

 Rico, the U.S. Court of Appeals for the First Circuit along with other important governmental

 appointments and positions. Private practice attorneys that departed the firm likewise flourished,

 going to work for prestigious international law firms or forming their own law firms

        3.      Throughout its history, Fiddler had financing facilities with various banking

 institutions. More recently and prior to 2014, it had a long-lasting amicable banking relationship

 with Banco Popular of Puerto Rico (“Banco Popular”) which provided a $2 million secured credit

 facility with collateral in the form of personal guarantees from Fiddler’s shareholders for the full

 amount of its indebtedness.

        4.      Debtor’s operations were anchored in what was formerly known as the BBVA

 Building. Before the summer of 2012, Banco Bilbao Viscaya Argentaria (“BBVA”) was both

 Debtor’s largest client and Debtor’s landlord. The relationship between BBVA and Debtor was

 one of respect and professionalism; as one of the Debtor’s largest clients, both entities had

 established a rapport were both entities worked together to protect each other’s interests.

        5.       By the summer of 2012, Oriental purchased the assets of BBVA and the Debtor

 continued providing legal services to their active foreclosure department. During that time, Debtor

 controlled the vast majority of the legal work that fit Oriental’s needs as the successor of BBVA.

        6.      After Oriental acquired BBVA’s assets, Oriental’s flow of referral of matters to the

 Debtor started to diminish. To strengthen the relationship between Oriental and BBVA, Debtor’s

 management made the business decision and sought that it was proper to terminate the lender

 relationship with Banco Popular and commence a new lender relationship with Oriental.

        7.      On February 27, 2014, Debtor entered into a substantial commercial banking

 relationship with Oriental by executing a loan agreement (the “2014 Loan Agreement”) comprised



                                                  3
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                      Desc: Main
                           Document Page 6 of 32


 of a revolving line of credit for $2 million. The loan facility entered into between the parties did

 not include the personal guarantees that Banco Popular had as additional collateral.

        8.      On May 22, 2014, Debtor transferred the bank accounts held at Banco Popular to

 Oriental. By then, Oriental was still one of Debtor’s largest client.

        9.      During the next two years, the volume of work managed for Oriental decreased as

 the former BBVA cases were resolved. In the meantime, Oriental’s rhythm of new referrals

 continuously decreased as well. The Debtor was also having its own internal management conflicts

 which triggered severe liquidity problems that would drive any corporation into a deepening

 insolvency.

        10.     Since the execution of the 2014 Loan Agreement, the Debtor’s relationship with

 Oriental was rapidly deteriorating: as a landlord, Oriental would not negotiate new terms and

 conditions for the leases despite the shareholders requests; as a client, Oriental would not refer

 significant new legal matters; and as a lender, Oriental realized it needed control. In hindsight,

 Oriental’s thirst for control was motivated by its desire to move its operations to the space Debtor

 occupied in the building; which ultimately occurred.

        11.     On August 4, 2016, Oriental proposed the creation of an “asset based” line of credit

 with the account receivables as collateral in the amount of $1,500,000.00 and a term loan of

 $500.000.00. On September 1, 2016, Oriental issued a Commitment Letter with the constitution

 of a concentrating account in which all the monies received by Debtor would pool to cure the

 balances due on the revolving line of credit.

        12.     On September 30, 2016, Debtor executed a Securities Agreement with Oriental

 consisting of a $500,000 term loan and a $1,500,000 revolving “asset based” line of credit (together

 the “2016 Credit Facility”).



                                                   4
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                       Desc: Main
                           Document Page 7 of 32


        13.     Given that Oriental had all of Debtor’s financial data in its possession and given its

 status as a sophisticated lender, Oriental knew or should have known that Debtor had entered the

 zone of insolvency and that further collateral was required in order to guarantee repayment. Simply

 put, Debtor had no financial capacity to keep the ratios percentage under the line of credit and

 perform under the 2016 Credit Facility. Notwithstanding that both, Debtor and Oriental (the

 “Parties”) knew of this patent lack of capacity to comply under the 2016 Credit Facility, the Parties

 went forward and executed the agreement.

        14.     It is important to note, that two months after the execution of the agreement, the

 Debtor surrendered leased space the Bank. The fifth floor was surrendered. However, this did not

 alleviate the Debtor’s financial condition because the Bank imposed penalties on a monthly basis.

        15.     Three months after the execution of the 2016 Credit Facility, Oriental informed the

 Debtor that the asset-based line of credit had a deficit which required a lump sum payment of

 $407,500.00 immediately. This deficit was apparently caused by an error by the Bank on the

 calculation in the formula for the “asset based” line of credit.

        16.     Knowing of Debtor’s apparent and deepening insolvency, Oriental applied duress

 to trigger the personal guarantees from the shareholders that they had let go under the 2004 Loan

 Agreement.

        17.     On March 23, 2017, Oriental limited Debtor’s access to its bank accounts and froze

 its funds. The Bank’s actions triggered multiple checks to be returned as insufficient and created

 a havoc in Debtor’s economically weaken operation.

        18.     Oriental, through its officials, asserted that if the personal guarantee agreements

 were not executed, then the line of credit would remain frozen.




                                                   5
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                       Desc: Main
                           Document Page 8 of 32


        19.     By March 24, 2017, Oriental insisted on the deficiency of the line of credit and

 continued to press Debtor to provide additional collateral and guarantees of payment. At that time,

 internal conflicts in the Debtor’s management and operations had created severe liquidity problems

 that affected Debtor’s capacity to provide more collateral. The shareholder’s plead for a waiver of

 the technical default under the defective line of credit but the request were immediately rejected.

        20.     On April 5, 2017, Oriental was circulating a draft of the personal guarantees of

 shareholders. The document did not reflect the agreements reached by the shareholders with

 Oriental officials, Mr. Patrick Hagerty and Mrs. Beatriz Rivera. The letter circulated by Oriental

 extended personal guarantees to obligations not subject to the 2016 Credit Facility; it included also

 issues with Oriental as a landlord under the Lease Agreement. Therefore, guarantees would

 increase nearly to $8 million. In addition, subordination could be bypassed, and Oriental could

 seek collection jointly and severally against the shareholders.

        21.     On April 26, 2017, the Board of Directors met to approve resolutions for Debtor’s

 dissolution. Among the motivating factors were, Debtor’s historical insolvency, lack of clientele,

 Oriental’s blockage to the accounts and line of credit and the refusal to extend new terms and

 conditions on the leases.

        22.     By May 5, 2017, Oriental called ar technical default on the line of credit and term

 loan. The events of default notified were (1) lack of audited financial statements and tax returns

 and (2) failure to comply with Debt Coverage Ratio. No actual lack of payment was included as a

 reason for the default.

        23.     By May 12, 2017, Oriental, had notified its foreclosure on Debtor’s account

 receivables and effectively foreclosed in the amount of $916,216.59.




                                                  6
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                        Desc: Main
                           Document Page 9 of 32


        24.      On May 16, 2017 (the “Petition Date”), Debtor sought bankruptcy relief through

 the filing of the captioned voluntary petition under the provisions of Chapter 7 of the Bankruptcy

 Code. On even date, the appearing Trustee was duly appointed in the captioned case by this

 Honorable Court.

        25.      On August 15, 2017, Oriental filed amended claim #42-2 (the “Claim”). The Bank

 claimed a total of $1,210,252.97, secured with an alleged lien on accounts receivables of

 $885,547.65 and an alleged unsecured portion of $324,705.32. The Claim does not reflect the pre-

 petition foreclosure of the bank’s security interest. The Claim should be allowed as an unsecured

 deficiency claim.

        26.      After the filing of the Bankruptcy petition, the Bank continued its unreasonableness

 and has filed every remedy available to a creditor, whether it applies or not, to harass and affect

 the administration of the bankruptcy estate.

        27.      Through the life of the captioned case, Oriental has forced the estate to incur in

 excessive legal fees given their vexatious and bad faith litigation by filing non-related remedies

 to distract the Trustee from the proper administration of the Bankruptcy Estate:

              a. On June 15, 2017, Oriental Bank and Trust (the “Bank” or “Oriental”) filed a
                 motion for relief from stay pursuant to Sections 362(d)(1) and 362(d)(2) of the
                 Bankruptcy Code alleging the Bank’s enforceable right of set off, a lien over the
                 Debtor’s account’s receivables, and the lack of interest of the estate in such funds.
                 [Dkt. 48]
              b. On June 21, 2017, Oriental filed a motion to compel the abandonment of the
                 accounts receivables. [Dkt. 56]
              c. On August 2, 2017, Oriental filed an Opposition to Motion for Leave to Deposit
                 Funds. [Dkt. 88]
              d. On August 29, 2017, Oriental served the Estate with a subpoena for production of
                 documents. [Dkt.116]
              e. On August 31, 2017, Oriental filed a Motion for Allowance of Administrative
                 Rent Payment. [Dkt. 118]
              f. On December 7, 2017, Oriental filed a Motion opposing to a Trustee’s request for
                 the continuance of a hearing. [Dkt.184]



                                                   7
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                                                            Desc: Main
                          Document Page 10 of 32


                 g. On January 18, 2018, Oriental filed a two (2) Motions for Summary Judgment.
                    [Dkt. 213 and 216].
                 h. On that same date, Oriental filed a Motion to Reject Lease or Executory Contract.
                    [Dkt. 214]
                 i. On February 6, 2018, Oriental filed a Motion to Prohibit the use of Cash
                    Collateral. [Dkt. 249]
                 j. On August 9, 2018, Oriental opposed to a Trustee’s Motion for Extension of Time
                    [Dkt. 357 & 358]
                 k. On that same day, Oriental filed an Opposition to Motion for Leave to Deposit
                    Funds. [Dkt. 362]
                 l. On January 24, 2019, Oriental filed a Motion Opposing the use of Estate funds for
                    Adversary Proceedings filing fees. [Dkt. 393]

           28.        In its multiple, excessive motions, Oriental flagrantly admits that it exercises

 control over property of the estate in clear violation of the automatic stay1.

           29.        Furthermore, after the abandonment by the Trustee of office space occupied by

 Debtor in the Oriental building, Oriental moved its corporate operations to the office space

 formerly occupied, in Floors 5, 6 and 7. This post-petition fact attests to Oriental’s lack of good

 faith in its dealing with the Debtor pre-petition, and this fact clearly depicts Oriental’s intention to

 evict the Debtor at all costs, to move its operation to the building.

           30.        In addition, during discovery, the Trustee became aware that the calculation of the

 rented space charged to Debtor throughout their entire relationship with Oriental had a material

 miscalculation of leased space because 30 percent of the square footage charged was for space not

 physically occupied by the Debtor. Upon information, the leased space charged to the Debtor was

 calculated to include space outside of the office’s windows, in the façade of the building, where

 no possible tenant operation could be established.

           31.        The sum of all these facts, attest that Oriental was not dealing in good faith, as such,

 Oriental’s claim should be equitably subordinated to those of the general unsecured creditors.



 1
  Defendant admitted being in possession of and exercising control over $220,353.35 in an account in the name of the Debtor (the “Withheld
 Funds”). [Bankruptcy Case No. 17-03403; Dkt. 48, P. 3, ¶ 8]


                                                                       8
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                         Desc: Main
                          Document Page 11 of 32


         32.     In addition, it is undisputed that Oriental had a clear depiction of the Debtor’s

 financial condition when it enacted the “asset based” revolving line of credit under the 2016 Loan

 facility. In fact, it is undisputed that the Debtor forwarded periodical financial statements to

 Oriental.

         33.     Based on the financial data available to them, they knew or should have known that

 the Debtor was insolvent, that Oriental received more in payments in the line of credit and as rent

 payments, that it would have received if the Debtor had filed its bankruptcy petition.

         34.     The Debtor did not receive reasonably equivalent value for the 4-Year Transfers,

 and was insolvent or otherwise became insolvent as a result of the 4-Year Transfers, and/or the

 Debtor knew or should have known that it would incur debts beyond its ability to pay as such debts

 matured.

         35.     Alternatively, the Debtor made the 4-Year Transfers with an actual intent to hinder

 or delay creditors, and Defendant was not a good faith transferee.

         36.     Pursuant to 11 U.S.C. §§ 547 and 550, the Trustee is entitled to avoid and recover

 from Defendant the value of the property transferred for the benefit of the bankruptcy estate.

         37.     The Debtor received less than a reasonably equivalent value in exchange for

 transfers during the two (2) years prior to the filing of the petition.

         38.     Debtor was insolvent on the date such transfers occurred.

         39.     Pursuant to 11 U.S.C. §548, the Trustee is entitled to avoid and recover from

 Defendant the value of the property transferred for the benefit of the bankruptcy estate.

                 COUNT I– AVOIDANCE OF PREFERENTIAL PAYMENTS
                         PURSUANT TO 11 U.S.C. §§ 547 & 550

         40.     Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.


                                                    9
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                          Desc: Main
                          Document Page 12 of 32


         41.     The Debtor transferred significant amounts of funds to the Defendant in prejudice

 of the Debtor’s unsecured creditors in the payment of the line of credit in an amount as depicted

 in Exhibit A.

         42.     The Debtor transferred significant amounts of funds to the Defendant in prejudice

 of Debtor’s unsecured creditors in rental payments in an amount as depicted in Exhibit B.

         43.     Pursuant to 11 U.S.C. § 547, the Trustee may also seek to avoid any transfer of an

 interest of the debtor in property — (1) to or for the benefit of a creditor; (2) for or on account of

 an antecedent debt owed by the debtor before such transfer was made; (3) made while the debtor

 was insolvent; 4) made —. . . between ninety (90) days and one year before the date of the filing

 of the petition, if such creditor at the time of such transfer was an insider; and (5) that enables such

 creditor to receive more than such creditor would receive if — (A) the case were a case under

 chapter 7 of this title; (B) the transfer had not been made; and (C) such creditor received payment

 of such debt to the extent provided by the provisions of this title.

         44.     Here, the rental payments were calculated and included a 30% surplus not suitable

 for tenant occupation. The Debtor did not receive reasonably equivalent value for the transfers and

 was insolvent or otherwise became insolvent as a result of the transfers, and/or the Debtor knew

 or should have known that it would incur debts beyond its ability to pay as such debts matured.

 Oriental lacks good faith.

         45.     Alternatively, the Debtor made numerous transfers with an actual intent to hinder

 or delay creditors, and Defendant was not a good faith transferee. [See Exhibit A]

         46.     Pursuant to 11 U.S.C. §§ 547 and 550, the Trustee is entitled to avoid and recover

 from Defendant the value of the property transferred for the benefit of the bankruptcy estate.

         WHEREFORE, in accordance with 11 U.S.C. §§ 547 and 550, the Trustee demands



                                                   10
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                        Desc: Main
                          Document Page 13 of 32


 judgment against Defendant as follows: (i) determining that the transfers are preferential

 payments; (ii) entering judgment against Defendant for the value of the transfers, plus interest and

 costs of suit; (iii) entering judgment against Defendant avoiding the transfers; (iv) disallowing any

 claim Defendant may have against the Debtor’s estate unless and until such time as the amounts

 asserted hereunder are paid as provided in 11 U.S.C. § 502(d), subject to other objections thereto;

 and (v) for any other relief the Court deems just and proper.

                           COUNT II - AVOIDANCE OF TRANSFERS
                               PURSUANT TO 11 U.S.C. § 548

        47.     Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.

        48.     The Debtor transferred significant amounts of funds to the Defendant in prejudice

 of the Debtor’s unsecured creditors in the payment of the line of credit in an amount no less than

 $7,543,785.34 [See Exhibit A]

        49.     The Debtor transferred significant amounts of funds to the Defendant in prejudice

 of Debtor’s unsecured creditors in rental payments in an amount no less than $5,823,243.07. [See

 Exhibit B]

        50.     Oriental received transfers of funds which were part of the property of the Debtor.

        51.     Said payments were made while the Debtor was insolvent or became insolvent as a

 consequence of said transfers.

        52.     Said payments or transfers included penalties, charges and amounts not owed,

 without any consideration in return.

        53.     Oriental received such transfers with the actual intent to hinder or delay Debtor’s

 unsecured creditors.




                                                  11
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                         Desc: Main
                          Document Page 14 of 32


        54.     This constitutes an avoidable transfer as defined by the Bankruptcy Code and is

 avoidable pursuant to 11 U.S.C. § 548.

        55.     Pursuant to 11 U.S.C. § 548, the Trustee is entitled to avoid and recover from

 Defendant the value of the property transferred for the benefit of the bankruptcy estate.

        WHEREFORE, in in accordance with 11 U.S.C. §§ 548, the Trustee demands judgment

 against Defendant as follows: (i) determining that the transfers during the two (2) prior to the filing

 of the petition are avoidable; (ii) entering judgment against Defendant for the value of the transfers,

 plus interest and costs of suit; (iii) entering judgment against Defendant avoiding the transfers; (iv)

 disallowing any claim Defendant may have against the Debtor’s estate unless and until such time

 as the amounts asserted hereunder are paid as provided in 11 U.S.C. § 502(d), subject to other

 objections thereto; and (v) for any other relief the Court deems just and proper.

                COUNT III– RECISSION OF TRANSFERS PURSUANT TO
         11 U.S.C. § 544 (b) AND ART. 1243(3) OF PUERTO RICO’S CIVIL CODE
        56.     Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.

        57.     The Debtor transferred significant amounts of funds to the Defendant in prejudice

 of the Debtor’s unsecured creditors in the payment of the line of credit in an amount no less than

 $7,543,785.34 [See Exhibit A]

        58.     The Debtor transferred significant amounts of funds to the Defendant in prejudice

 of Debtor’s unsecured creditors in rental payments in an amount no less than $5,823,243.07. [See

 Exhibit B]

        59.     Pursuant to Section 544(b) of the Bankruptcy Code, a trustee may avoid any

 transfer of an interest of the debtor in property or any obligation incurred by the debtor that is

 voidable under applicable state law by a creditor holding an unsecured claim that is allowable


                                                   12
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                        Desc: Main
                          Document Page 15 of 32


 under Section 502 of this title or that is not allowable only under Section 502(e) of this title. 11

 U.S.C. § 544(b).

        60.     Article 1227 of Puerto Rico’s Civil Code provides that “contracts without

 consideration or with an illicit one have no effect whatsoever. A consideration is illicit when it is

 contrary to law and good morals.” P.R. Laws Ann. tit. 31 § 3432.

        61.     Article 1228 of Puerto Rico’s Civil Code states that inadequate or a complete lack

 of “consideration in contracts shall render them void” P.R. Laws Ann. tit. 31 § 3433.

        62.     Transactions, like the ones at issue in this case, “where a party alienates property

 without valuable consideration,” are presumed to be avoidable transfers. Santiago v. Santiago, 731

 F. Supp. 2d 202 (D.P.R. 2010) citing Simcox v. San Juan Shipyard, Inc., 754 F.2d 430, 442 (1st

 Cir. 1985) (citing P.R. Laws Ann. tit. 31 § 3498 (1969)).

        63.     Under Puerto Rico law these types of acts subject a contract to rescission.

 McCulloch v. Malavé Vélez, 380 F. Supp.2d 46, 51 (D.P.R.2005); see United States v. García, 532

 F. Supp. 325, 333 (D.P.R.1981). P.R. Laws Ann. tit. 31 § 3432.

        64.     Article 1243(3) of Puerto Rico’s Civil Code provides for the rescission of contracts

 made in violation of the rights of creditors, when creditors cannot recover what is due to them

 through any other means. P.R. Laws Ann. tit. 31 § 3492.

        65.     Pursuant to Article 1249 of the Puerto Rico Civil Code, contracts by virtue of which

 the debtor alienates property, through a gratuitous conveyance (no consideration), are presumed

 to be avoidable transfers. P.R. Laws Ann. tit. 31 § 3498

        66.     Pursuant to Article 1251 of the Puerto Rico Civil Code, a cause of action to request

 the rescission of contracts has a statute of limitations of four years. P.R. Laws Ann. tit. 31 § 3512.




                                                  13
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                        Desc: Main
                          Document Page 16 of 32


        67.     The transfers are avoidable as being made without reasonably equivalent value

 while the Debtor was insolvent or otherwise unable to pay its debts as they matured, all to the

 detriment of the Debtor’s estate and its creditors.

        68.     The transfers are null and void in accordance with P.R. Laws Ann. tit. 31 § 3432.

 In the alternative, the transfers are avoidable in accordance with P.R. Laws Ann. tit. 31 § 3433.

        69.     The transfers constitute a null and void contract under Puerto Rico law, and are

 therefore all avoidable pursuant to 11 U.S.C. § 544.

        70.     At all times material to this action, creditors existed that could have avoided the

 transfers as evidenced by the proof of claim register maintained by the Clerk of the Court for the

 and on behalf of the estate of the Debtor.

        71.     Pursuant to 11 U.S.C. §§ 544 and 550, the Trustee is entitled to avoid and recover

 from Defendant the value of the property transferred as shown in Exhibit A & B for the benefit of

 the bankruptcy estate.

        WHEREFORE, in accordance with 11 U.S.C. §§ 544 and 550, and the Puerto Rico Civil

 Code, including Articles 1227, 1228, 1243, 1249, and 1251 (P.R. Laws Ann. tit. 31 §§ 3432,

 3433, 3492, 3498, and 3512), the Trustee demands judgment against Defendant as follows: (i)

 determining that the transfers are avoidable; (ii) entering judgment against Defendant for the

 value of the transfers, plus interest and costs of suit; (iii) entering judgment against Defendant

 avoiding the transfers; (iv) disallowing any claim Defendant may have against the Debtor’s

 estate unless and until such time as the amounts asserted hereunder are paid as provided in 11

 U.S.C. § 502(d), subject to other objections thereto; and (v) for any other relief the Court deems

 just and proper.


      COUNT IV- DECLARATORY JUDGMENT FOR DAMAGES FOR WILLFUL
    VIOLATION OF THE AUTOMATIC STAY – 11 U.S.C. §§105(a), 362, FRBP 7001(9)

                                                  14
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                                                            Desc: Main
                          Document Page 17 of 32


           72.        Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.

           73.        After the Petition Date, Defendant willfully and illegally transferred, withheld, and

 exercised complete control of the amount of at least $233,239.52 from Plaintiff’ property or an

 escrow account in the accounts held in Defendant’s financial institution, despite having full

 knowledge of the filing of Plaintiff’s Chapter 7 voluntary petition2.

           74.        In addition, as of April 9, 2018, approximately thirty (30) days from the Petition

 Date, Defendant had transferred and withheld transactions, in a total amount of $331,208.00.

           75.        Notwithstanding the filing of the Chapter 7 petition and the Trustee’s demand for

 turnover, Oriental ensued in post-petition retentions of Debtors’ operational income, obtaining

 possession and exercising control over property of the estate, thereby affecting Debtors’ rights and

 interest in property as well as the Bankruptcy Estate in clear prejudice to the general unsecured

 creditors, including employees.

           76.        Defendants had knowledge of the Bankruptcy, had appeared and yet continued the

 series of violations. Oriental’s deviation of funds appears to be to a blocked account, without the

 Trustee’s consent, to channel the funds to such account. Oriental actions post-petition denotes its

 lack of good faith.

           77.        A bankruptcy court may award the corresponding damages to a Debtor for a

 Defendant’s willful violation of the automatic stay under its contempt powers pursuant to 11

 U.S.C. §105(a). In this case Debtors are requesting the amount of at least ($233,239.52 +

 $331,208.00 = $564,447.52), plus costs and attorney’s fees.




 2
  Defendant admitted being in possession of and exercising control over $220,353.35 in an account in the name of the Debtor (the “Withheld
 Funds”). [Bankruptcy Case No. 17-03403; Dkt. 48, P. 3, ¶ 8]


                                                                      15
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                                      Desc: Main
                          Document Page 18 of 32


            78.      It is also established that a bankruptcy court has the authority to award sanctions to

 a creditor for violations of the automatic stay provisions under its equitable powers under damages

 105 of the Bankruptcy Code.

            WHEREFORE, Plaintiff requests that this Court enters a finding that Oriental acted in

 contempt and violation of the automatic stay provisions and granting actual damages in at least

 ($233,239.52 + $331,208.00 = $564,447.52) and punitive damages in an amount no less than

 $500,000.00 plus costs and attorney’s fees in favor of Plaintiff.

      COUNT V - OBJECTION TO ORIENTAL’S CLAIM AND AMENDED CLAIM – 11
                   U.S.C. §105, 363(p)(2), 502, FRBP 3007(b), 7001(2)

            79.      Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.

            80.      Oriental claims that pre-petition, it already foreclosed the amount of $900,897.59

 in accounts receivables, when it gave notice to Debtor’s clients to pay them directly. The Debtor’s

 collection rights were terminated once the Bank demanded direct payments from the clients

 notified and foreclosed by the Bank.

            81.      The total amounts which Oriental Bank has claimed its secured interest is and/or

 may collect from are as follows:

            Amounts owed to the Debtor as of March 31, 2017:                      $24,154.283

            Amounts in Debtor’s Oriental Bank Account:                            $220,353.35

            Amounts Foreclosed Pre-Petition:                                      $916,216.59

            Total collected or foreclosed pre-petition:                           $1,160,724.22




 3
     There may be more accounts receivables as billings for the months of April and May, 2017 have yet to be posted.

                                                           16
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                        Desc: Main
                          Document Page 19 of 32


        82.     Creditor Oriental Bank was not a secured creditor at the time of the filing of the

 Petition, and any deficiency after the foreclosure of the Accounts Receivables is considered a

 deficiency unsecured claim. Further, if Oriental has collected over its secured claim, it must

 turnover to the Bankruptcy Estate the difference between its secured claim and any amount that

 they received which exceeded its security interest in the amount of $244,507.63.

        83.     Therefore, Plaintiff hereby object to Amended Claim #42-2 pursuant to FRBP 3007

 for Oriental’s pre-petition foreclosure of its alleged security interest prior to the filing of the

 bankruptcy petition which covers the amount owed to Oriental under the 2016 Credit Facility.

        84.     The Trustee prays that any amount remaining in Oriental’s account be considered

 an unsecured deficiency claim.

        WHEREFORE, Plaintiff requests an Order from this Court disallowing the claims filed

 by Oriental against Debtors; granting Plaintiff’s objection to Claim number 42-2 filed by Oriental

 for failure to meet its burden of proof over the validity, priority and extent of its alleged lien

 pursuant to the provisions of 11 U.S.C. §§ 363(p)(2), 502, FRBP 3007.

     COUNT VI - SUBORDINATION OF ORIENTAL’S AMENDED CLAIM UNDER
                  MARSHALLING OF ASSETS– 11 U.S.C. §105(a)

        85.     Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.

        86.     The application of the doctrine of Marshalling of Assets is requested through the

 exercise of the Bankruptcy Court’s powers pursuant to 11 USC §105(a). This authority has been

 ratified in United State v. Energy Resources Co., 495 U.S. 345; S Ct. 2139, 109 L. Ed. 2d 580

 (1990), “the statutory directive of section 105(a) is consistent with the traditional understanding

 that the bankruptcy courts have broad authority to modify creditor-debtor relationships.”




                                                  17
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                                      Desc: Main
                          Document Page 20 of 32


          87.      Oriental has two funds from which it may collect on its debt, a) the pre-petition

 foreclosed accounts receivables via notifications to 31 of Debtor’s clients amounting to

 $916,216.594, and b) the unsecured pool of the estate in the liquidation case.

          88.      The described amount of $916,216.59 exceeds the secured portion of Oriental’s

 amended claim by $30,668.94 which shows the ample collateral it has to cover the claimed secured

 portion of its debt. [Bankruptcy Case No. 17-03403, POC#42-2]

          89.      Creditor Oriental Bank should be considered unsecured and subordinated to other

 unsecured creditors on any deficiency upon collections from its pre-petition foreclosed collateral.

          90.      As a direct result of Oriental’s actions, Debtor’s creditors have suffered harm and

 damages and Oriental’s claim and/or any deficiency upon collections should be considered

 unsecured and equitable subordinated to a position underneath the unsecured creditors under the

 Marshalling of Assets doctrine.

          WHEREFORE, Debtor demands this court to order Oriental to marshal assets by

 proceeding to collect against its non-estate assets, the accounts receivables foreclosed pre-petition,

 before making claim to the pool of assets available to unsecured creditors. Also, Debtor demands

 that Oriental’s claim be equitably subordinated under the Marshalling of Assets doctrine to receive

 distribution for any deficiency on collections after general unsecured creditors are paid in full, and

 all such other and further relief as this Court deems just and proper.

                            COUNT VII - EQUITABLE SUBORDINATION

          91.      Plaintiff repeats and reaffirm each of the allegations contained above, as if fully set

 forth herein at length.


 4
  Oriental claimed that pre-petition, it already foreclosed the amount of $900,897.59 in accounts receivables, when it
 gave notice to Debtor’s clients to pay it directly. However, the aggregate computation of the exhibit provided
 describing the clients notified and the quantities owed yields a total amount of $916, 216.59. [Bankruptcy Case No.
 17-03403, Dkt. 56-1]

                                                          18
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                     Desc: Main
                          Document Page 21 of 32


        92.     Oriental has charged the Debtor for 30% of space that is unusable by a tenant in the

 Oriental Building. As such, 30% of the rental payments received were charged to the Debtor with

 no reasonable equivalent in value.

        93.     Furthermore, notwithstanding Oriental’s inequitable conduct, the Bank purports to

 charge the estate for the time required to remove equipment post-petition and charge the

 bankruptcy estate for an impermissible administrative claim of approximately $900,000.

        94.     Moreover, Oriental made numerous affirmative representations to Debtor when

 entering into the 2016 Credit Agreement and less than three months later demanded immediate

 payment of $407,500 to fix their own mistake in the enactment of the “asset based” revolving line

 of credit. Less than six months after the execution of the 2016 Credit Agreement, Oriental froze

 Debtor’s funds creating a ripple effect in detriment to Debtors’ operations, in prejudice to the

 Debtor’s unsecured creditors and employees.

        95.     Oriental’s unconscionable, unjust, unfair and foul conduct resulted in injury to the

 creditors and conferred an unfair advantage on the claimant because they intend to pursue payment

 of their claim and 100% of their alleged post-petition administrative claim, regardless of their

 inequitable deceitful conduct.

        96.     Oriental actions have affected other creditors including the employees of the

 Debtor, and these creditors would not have been in this position if it wasn’t for Oriental’s

 wrongdoings.

        97.     As a direct result of Oriental’s actions, Debtor’s creditors have suffered harm and

 damages and Oriental’s claim and post-petition administrative claim, if any, should be equitable

 subordinated to a position underneath all the unsecured creditors.




                                                 19
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                         Desc: Main
                          Document Page 22 of 32


        WHEREFORE, Plaintiff demands that Oriental’s claim be equitably subordinated to

 receive distribution after general unsecured creditors are paid in full, and all such other and further

 relief as this Court deems just and proper.

       COUNT VIII– TURNOVER OF PROPERTY PURSUANT TO 11 U.S.C. § 542


        98.     Plaintiff re-alleges and incorporates by reference the allegations of all prior

 paragraphs of this Complaint.

        99.     As alleged in Counts above, the Transfers to Defendant constitute avoidable

 transfers in the amounts as presented in Exhibit A & B in no less than $13,367,028.40.

        100.    Should the Transfers be avoided by the Court, the Trustee may recover the value of

 such property from Defendant under Sections 544 and 550 of the Bankruptcy Code, and under

 Articles 1227, 1228, 1243, 1249, and 1251 of the Puerto Rico Civil Code. and 31 L.P.R.A. §§

 3432, 3433, 3492, 3498, and 3512.

        101.    Moreover, the Bank has violated the automatic stay and exercises control of

 property of the estate and has charged over the years 30% rent for spaces that are not fit for tenant

 occupancy. Defendant should be ordered to turn over such funds to the Trustee.

        102.    Defendant is the entity to whom or for whose benefit the Transfers were made.

        WHEREFORE, the Trustee demands judgment against Defendant as follows: (i) avoiding

 the Transfers; (ii) allowing the Trustee to recover the value of the property transferred in the

 amount of the Transfers; (iii) awarding monetary relief in the amount of the Transfers; and (iv)

 granting such other and further relief as the Court deems just and proper.

                                   RESERVATION OF RIGHTS
        Plaintiff reserves the right: (i) to bring all other claims or causes of action that he may have

 against Defendant, on any and all grounds, as allowed under the Bankruptcy Code, or applicable


                                                   20
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                       Desc: Main
                          Document Page 23 of 32


 law, or in equity; and (ii) to amend the Complaint as new information becomes known to Plaintiff

 at any time during the adversary proceeding, through formal discovery or otherwise, to, inter alia,

 (a) include such information and/or assertions with respect to the Transfers to Defendant, (b) revise

 Defendant’s name, and/or (c) add additional defendants and/or additional causes of action, with

 all such amendments relating back to the date of the filing of this Complaint.

        WHEREFORE, based on the foregoing, Plaintiff requests an Order and/or Declaratory

 Judgment from this Court granting the equitable subordination and/or subordination under the

 Marshalling of Assets doctrine of Oriental’s claim. Plaintiff requests an order granting Plaintiff’s

 objection to Amended Claim #42-2; and declaring Defendant in violation of the automatic stay

 provisions, totaling a post-petition collected amount of at least $564,447.52 and the inequitable

 conduct of blocking post-petition access to bank accounts without the Trustee’s consent and

 finding Defendant in contempt of order and granting actual and punitive damages, costs and

 attorney’s fees in favor of the Plaintiff based on the Defendant’s willful violation of the automatic

 stay and for the transfers listed in Exhibit A & B, in an amount no less than $13,367,028.40 and

 for each of the eight (8) counts encumbered in this complaint.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 15th day of May 2019.

                                  CERTIFICATE OF SERVICE

      I HEREBY CERTIFY THAT ON THIS SAME DATE, I ELECTRONICALLY FILED
 THE FOREGOING WITH THE CLERK OF THE COURT USING THE CM/ECF SYSTEM,
 WHICH WILL SEND NOTIFICATION OF SUCH FILING TO ALL CM/ECF PARTICIPANTS.

                                                                                 /s/ Javier Vilariño
                                                                               JAVIER VILARIÑO
                                                                               USDC NUM. 223503

                                                               VILARIÑO & ASSOCIATES LLC
                                                                             PO BOX 9022515
                                                                      San Juan, PR 00902-2515

                                                  21
Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58      Desc: Main
                          Document Page 24 of 32


                                                                   Tel. 787-565-9894
                                                  E-mail: jvilarino@vilarinolaw.com




                                       22
  Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58                    Desc: Main
                            DocumentExhibit
                                        PageA 25 of 32

     Fiddler, Gonzalez, & Rodriguez. P.S.C ("Debtor")
     Case No.: 17-03403-MCF7
     Oriental Bank - Loan Payments

            Date                            Description                     Check No.   Amount

          04/28/14       Oriental regular - interests on L/C - March 2014                 5,743.60
          05/03/14       Oriental regular - interests on L/C 5/1/14                       6,594.50
          05/22/14       Oriental bank Interests loan - April 2014                        5,743.60
          06/02/14       Oriental Bank - Interests L/C                                    6,381.77
          07/01/14       Interest Expense - Oriental Regular                              6,382.00
          08/13/14       Interest Expense - Oriental Regular                              6,204.69
          09/10/14       Interest Expense - Oriental Regular                              6,411.51
          09/30/14       Oriental - Interests L/C September 2014                          6,860.13
          11/03/14       Automatic Loan Pay                                               6,558.85
          11/28/14       Automatic Loan Pay                                               6,777.49
          12/31/14       Automatic Loan Pay                                               6,558.85
          01/27/15       Automatic Loan Pay                                               6,777.49
          01/12/15       Oriental Bank                                         693      650,000.00
          02/25/15       Oriental Bank                                         701       50,000.00
          02/27/15       Oriental Bank                                         702       50,000.00
          03/09/15       Debit Memo - Int Factura Feb Loan 751677                         4,929.92
          03/27/15       Automatic Loan Pay                                               4,958.75
          04/27/15       Automatic Loan Pay                                               5,679.57
          06/02/15       Transfer to Loan Account 0000751677                              5,496.35
          06/26/15       Debit Memo - Gastos de Cierre 751677                             5,185.00
          06/29/15       Automatic Loan Pay                                               5,679.57
          07/27/15       Automatic Loan Pay                                               5,496.36
          08/27/15       Automatic Loan Pay                                               5,679.57
          09/28/15       Automatic Loan Pay                                               5,679.57
          10/26/15       Oriental Bank                                        2498       25,000.00
          10/27/15       Automatic Loan Pay                                               5,496.35
          11/10/15       Oriental Bank                                        2653       25,000.00
          11/27/15       Automatic Loan Pay                                               5,534.95
          12/28/15       Automatic Loan Pay                                               5,602.61
          01/28/16       Automatic Loan Pay                                               6,753.38
          02/29/16       Automatic Loan Pay                                               7,163.66
          03/28/16       Automatic Loan Pay                                               6,713.18
          04/11/16       Oriental Bank                                        3902       25,000.00
          04/14/16       Oriental Bank                                        3945       25,000.00
          04/27/16       Automatic Loan Pay                                               7,269.91
          05/17/16       Oriental Bank                                        4181      100,000.00
          05/24/16       Oriental Bank                                        4239      100,000.00
          05/27/16       Automatic Loan Pay                                               6,904.05
          08/29/16       Transfer to Loan Account 0000751677                              7,319.67
          09/16/16       Transfer to Loan Account 0000751677                              7,563.66
          09/30/16       Debit Memo - Gastos de Cierre 751677                           523,163.24
          10/28/16       Payment                                                        188,326.67
          10/31/16       Payment                                                         55,379.49
          11/01/16       Payment                                                         45,088.96
          11/02/16       Payment                                                        138,418.32
          11/03/18       Payment                                                         53,608.50
          11/04/16       Payment                                                         17,109.45
          11/07/16       Payment                                                        102,109.23
          11/08/16       Payment                                                         17,199.98

GlassRatner Advisory &
Capital Group, LLC                                                                            Page 1 of 4
  Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58   Desc: Main
                            DocumentExhibit
                                        PageA 26 of 32

     Fiddler, Gonzalez, & Rodriguez. P.S.C ("Debtor")
     Case No.: 17-03403-MCF7
     Oriental Bank - Loan Payments

            Date                          Description    Check No.   Amount
          11/09/16       Payment                                       35,420.97
          11/10/16       Payment                                       46,707.94
          11/14/16       Payment                                      119,566.55
          11/15/16       Payment                                       36,895.71
          11/16/16       Payment                                       65,155.63
          11/17/16       Payment                                       55,061.33
          11/18/16       Payment                                        3,755.72
          11/21/16       Payment                                       58,948.16
          11/22/16       Payment                                       88,385.10
          11/23/16       Payment                                       62,766.89
          11/25/16       Payment                                       29,148.64
          11/27/16       Automatic Loan Pay                             5,256.66
          11/28/16       Payment                                        2,549.99
          11/29/16       Payment                                       46,107.90
          11/30/16       Payment                                       62,716.95
          12/01/16       Payment                                       65,943.91
          12/02/16       Payment                                       26,227.12
          12/05/16       Payment                                       49,545.04
          12/06/16       Payment                                       44,211.21
          12/07/16       Payment                                       46,283.93
          12/08/16       Payment                                       13,668.96
          12/09/16       Payment                                       15,410.65
          12/12/16       Payment                                       65,979.02
          12/13/16       Payment                                       48,028.77
          12/14/16       Payment                                       37,819.09
          12/15/16       Payment                                       82,512.27
          12/16/16       Payment                                       52,705.94
          12/19/16       Payment                                       26,213.95
          12/20/16       Payment                                      216,285.00
          12/21/16       Payment                                      145,275.78
          12/22/18       Payment                                       40,705.37
          12/23/16       Payment                                       18,595.91
          12/27/16       Automatic Loan Pay                             5,048.48
          12/27/16       Payment                                       33,479.10
          12/28/16       Payment                                      104,847.70
          12/29/16       Payment                                       76,109.71
          12/30/16       Payment                                       56,509.49
          01/03/17       Payment                                       94,460.20
          01/04/17       Payment                                       42,707.78
          01/05/17       Payment                                       26,854.25
          01/06/17       Payment                                      161,514.37
          01/09/17       Payment                                          997.33
          01/10/17       Payment                                       11,349.07
          01/11/17       Payment                                       89,765.68
          01/12/17       Payment                                        5,400.42
          01/13/17       Payment                                       25,217.92
          01/17/17       Payment                                        5,051.00
          01/18/17       Payment                                       36,565.81
          01/19/17       Payment                                       14,036.09
          01/20/17       Payment                                       42,736.45

GlassRatner Advisory &
Capital Group, LLC                                                          Page 2 of 4
  Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58   Desc: Main
                            DocumentExhibit
                                        PageA 27 of 32

     Fiddler, Gonzalez, & Rodriguez. P.S.C ("Debtor")
     Case No.: 17-03403-MCF7
     Oriental Bank - Loan Payments

            Date                          Description    Check No.   Amount
          01/23/17       Payment                                       15,886.87
          01/24/17       Payment                                       33,151.85
          01/25/17       Payment                                      112,070.45
          01/26/17       Payment                                       12,829.72
          01/27/17       Automatic Loan Pay                             4,551.02
          01/27/17       Payment                                       28,579.49
          01/30/17       Payment                                       58,860.42
          01/31/17       Payment                                       33,502.93
          02/01/17       Payment                                       83,298.38
          02/02/17       Payment                                        7,819.85
          02/03/17       Payment                                       25,070.95
          02/06/17       Payment                                      100,413.30
          02/07/17       Payment                                       45,520.31
          02/08/17       Payment                                       55,645.73
          02/09/17       Payment                                       62,176.41
          02/10/17       Payment                                        8,738.07
          02/13/17       Payment                                       54,427.14
          02/14/17       Payment                                       24,150.41
          02/15/17       Payment                                       28,811.25
          02/16/17       Payment                                       20,243.20
          02/17/17       Payment                                       33,752.50
          02/21/17       Payment                                       40,857.41
          02/22/17       Payment                                       53,436.94
          02/23/17       Payment                                       51,090.22
          02/24/17       Payment                                       10,865.89
          02/27/17       Automatic Loan Pay                             5,782.01
          02/27/17       Payment                                       47,619.43
          02/28/17       Payment                                       13,926.05
          03/01/17       Payment                                       44,550.45
          03/02/17       Payment                                       63,795.22
          03/03/17       Payment                                       21,815.78
          03/06/17       Payment                                       71,215.22
          03/07/17       Payment                                       17,226.42
          03/08/17       Payment                                       63,110.22
          03/09/17       Payment                                       10,843.08
          03/10/17       Payment                                       16,110.88
          03/13/17       Payment                                       15,067.94
          03/14/17       Payment                                       66,208.04
          03/15/17       Payment                                       53,103.81
          03/16/17       Payment                                       28,095.29
          03/17/17       Payment                                       10,930.28
          03/20/17       Payment                                       40,199.15
          03/21/17       Payment                                      107,063.33
          03/22/17       Payment                                       49,978.41
          03/23/17       Payment                                        2,651.40
          03/24/17       Payment                                       31,404.50
          03/27/17       Automatic Loan Pay                             5,878.00
          03/27/17       Payment                                       19,127.05
          03/28/17       Payment                                       28,439.63
          03/29/17       Payment                                       23,539.28

GlassRatner Advisory &
Capital Group, LLC                                                          Page 3 of 4
  Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58     Desc: Main
                            DocumentExhibit
                                        PageA 28 of 32

     Fiddler, Gonzalez, & Rodriguez. P.S.C ("Debtor")
     Case No.: 17-03403-MCF7
     Oriental Bank - Loan Payments

            Date                          Description    Check No.      Amount
          03/30/17       Payment                                          16,017.61
          03/31/17       Payment                                          73,581.03
          04/03/17       Payment                                          23,049.55
          04/04/17       Payment                                          19,056.85
          04/05/17       Payment                                           9,056.77
          04/06/17       Payment                                           9,936.73
          04/07/17       Payment                                          11,705.70
          04/10/17       Payment                                          11,266.47
          04/11/17       Payment                                          15,610.02
          04/12/17       Payment                                           8,901.38
          04/13/17       Payment                                          13,886.96
          04/14/17       Payment                                          63,598.91
          04/17/17       Payment                                             854.73
          04/18/17       Payment                                          16,283.89
          04/19/17       Payment                                          38,072.69
          04/20/17       Payment                                          63,662.84
          04/21/17       Payment                                           6,614.01
          04/24/17       Payment                                           8,449.47
          04/25/17       Payment                                          20,000.00
          04/25/17       Payment                                          39,232.88
          04/26/17       Payment                                          20,203.64
          04/27/17       Automatic Loan Pay                                4,591.07
          04/27/17       Payment                                          40,610.70
          04/28/17       Payment                                          30,926.55
          05/01/17       Payment                                          99,858.21
          05/02/17       Payment                                           2,147.66
          05/03/17       Payment                                          19,937.46
          05/04/17       Payment                                          44,692.27
          05/05/17       Payment                                          19,536.40
                         Total                                       $ 7,543,785.34




GlassRatner Advisory &
Capital Group, LLC                                                             Page 4 of 4
 Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58    Desc: Main
                           DocumentExhibit
                                       PageB 29 of 32

Fiddler, Gonzalez & Rodriguez P.S.C. ("Debtor")
Case No.: 17-03403-MCF7
Four Year Transfers - Commercial Centers Management Realty

               Check
    Date      Number                           Payee                     Amount
  5/22/2013     92703   Commercial Centers Management Realty, S en C    $100,106.00
  5/22/2013     92704   Commercial Centers Management Realty, S en C     $18,750.90
   6/4/2013     92857   Commercial Centers Management Realty, S en C      $7,875.00
  6/24/2013     93111   Commercial Centers Management Realty, S en C    $100,106.00
  6/24/2013     93112   Commercial Centers Management Realty, S en C     $18,750.90
   7/3/2013     93198   Commercial Centers Management Realty, S en C      $7,875.00
  7/22/2013     93401   Commercial Centers Management Realty, S en C     $18,750.90
  7/22/2013     93402   Commercial Centers Management Realty, S en C    $100,106.00
   8/2/2013     93564   Commercial Centers Management Realty, S en C      $7,875.00
   8/7/2013     93650   Commercial Centers Management Realty, S en C        $157.19
  8/22/2013     93849   Commercial Centers Management Realty, S en C    $100,106.00
  8/22/2013     93850   Commercial Centers Management Realty, S en C     $18,750.90
  9/13/2013     94153   Commercial Centers Management Realty, S en C      $7,875.00
  9/25/2013     94269   Commercial Centers Management Realty, S en C    $100,106.00
  9/25/2013     94270   Commercial Centers Management Realty, S en C     $18,750.90
  10/4/2013     94445   Commercial Centers Management Realty, S en C      $7,875.00
 10/24/2013     94701   Commercial Centers Management Realty, S en C    $100,106.00
 10/24/2013     94702   Commercial Centers Management Realty, S en C     $18,750.90
  11/4/2013     94868   Commercial Centers Management Realty, S en C      $7,875.00
 11/25/2013     95103   Commercial Centers Management Realty, S en C    $100,106.00
 11/25/2013     95104   Commercial Centers Management Realty, S en C     $18,750.90
  12/4/2013     95225   Commercial Centers Management Realty, S en C      $7,875.00
 12/23/2013     95455   Commercial Centers Management Realty, S en C    $100,106.00
 12/23/2013     95456   Commercial Centers Management Realty, S en C     $18,750.90
   1/3/2014     95634   Commercial Centers Management Realty, S en C      $7,875.00
  1/23/2014     95871   Commercial Centers Management Realty, S en C    $100,106.00
  1/23/2014     95872   Commercial Centers Management Realty, S en C     $18,750.90
   2/3/2014     96037   Commercial Centers Management Realty, S en C      $7,875.00
  2/25/2014     96251   Commercial Centers Management Realty, S en C    $100,106.00
  2/25/2014     96252   Commercial Centers Management Realty, S en C     $18,750.90
   3/5/2014     96355   Commercial Centers Management Realty, S en C      $7,875.00
  3/25/2014     96587   Commercial Centers Management Realty, S en C    $100,106.00
  3/25/2014     96588   Commercial Centers Management Realty, S en C     $18,750.90
   4/2/2014     96660   Commercial Centers Management Realty, S en C      $7,875.00
  4/25/2014     96975   Commercial Centers Management Realty, S en C    $100,106.00
  4/25/2014     96976   Commercial Centers Management Realty, S en C     $18,750.90
   5/2/2014     97075   Commercial Centers Management Realty, S en C      $7,875.00
  5/23/2014     97421   Commercial Centers Management Realty, S en C    $100,106.00
  5/23/2014     97422   Commercial Centers Management Realty, S en C     $18,750.90
   6/2/2014     97521   Commercial Centers Management Realty, S en C      $7,875.00
  6/25/2014     97757   Commercial Centers Management Realty, S en C    $100,106.00
  6/25/2014     97758   Commercial Centers Management Realty, S en C     $18,750.90
   7/3/2014     97891   Commercial Centers Management Realty, S en C      $7,875.00


GlassRatner Advisory & Capital Group, LLC                                  Page 1 of 4
 Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58    Desc: Main
                           DocumentExhibit
                                       PageB 30 of 32

Fiddler, Gonzalez & Rodriguez P.S.C. ("Debtor")
Case No.: 17-03403-MCF7
Four Year Transfers - Commercial Centers Management Realty

               Check
    Date      Number                           Payee                     Amount
  7/23/2014     98095   Commercial Centers Management Realty, S en C    $100,106.00
  7/23/2014     98096   Commercial Centers Management Realty, S en C     $18,750.90
   8/4/2014     98235   Commercial Centers Management Realty, S en C      $7,875.00
  8/25/2014     98405   Commercial Centers Management Realty, S en C    $100,106.00
  8/25/2014     98406   Commercial Centers Management Realty, S en C     $18,750.90
   9/2/2014     98515   Commercial Centers Management Realty, S en C      $7,875.00
  9/24/2014     98755   Commercial Centers Management Realty, S en C    $100,106.00
  9/24/2014     98756   Commercial Centers Management Realty, S en C     $18,750.90
  10/3/2014     98828   Commercial Centers Management Realty, S en C      $7,875.00
 10/24/2014     98964   Commercial Centers Management Realty, S en C    $100,106.00
 10/24/2014     98965   Commercial Centers Management Realty, S en C     $18,750.90
  11/4/2014     99131   Commercial Centers Management Realty, S en C      $7,875.00
 11/25/2014     99326   Commercial Centers Management Realty, S en C    $100,106.00
 11/25/2014     99327   Commercial Centers Management Realty, S en C     $18,750.90
  12/8/2014     99467   Commercial Centers Management Realty, S en C      $7,875.00
 12/24/2014     99629   Commercial Centers Management Realty, S en C    $100,106.00
 12/24/2014     99630   Commercial Centers Management Realty, S en C     $18,750.90
 12/30/2014     99703   Commercial Centers Management Realty, S en C      $7,875.00
  1/23/2015     99893   Commercial Centers Management Realty, S en C    $100,106.00
  1/23/2015     99894   Commercial Centers Management Realty, S en C     $18,750.90
   2/5/2015    100016   Commercial Centers Management Realty, S en C      $7,875.00
   2/6/2015    100021   Commercial Centers Management Realty, S en C      $2,047.50
  2/25/2015    100239   Commercial Centers Management Realty, S en C    $100,106.00
  2/25/2015    100240   Commercial Centers Management Realty, S en C     $18,750.90
  2/27/2015    100367   Commercial Centers Management Realty, S en C      $7,875.00
  3/25/2015    100601   Commercial Centers Management Realty, S en C    $100,106.00
  3/25/2015    100602   Commercial Centers Management Realty, S en C     $18,750.90
  3/27/2015    100648   Commercial Centers Management Realty, S en C      $7,875.00
  4/24/2015    100906   Commercial Centers Management Realty, S en C    $100,106.00
  4/24/2015    100907   Commercial Centers Management Realty, S en C     $18,750.90
   5/4/2015    101032   Commercial Centers Management Realty, S en C      $7,875.00
  5/20/2015    101167   Commercial Centers Management Realty, S en C     $18,750.90
  5/20/2015    101168   Commercial Centers Management Realty, S en C    $100,106.00
   6/3/2015    101272   Commercial Centers Management Realty, S en C      $7,875.00
  6/23/2015    101441   Commercial Centers Management Realty, S en C     $18,750.90
  6/23/2015    101442   Commercial Centers Management Realty, S en C    $100,106.00
   7/3/2015    101550   Commercial Centers Management Realty, S en C      $7,875.00
  7/21/2015    101721   Commercial Centers Management Realty, S en C    $100,106.00
  7/21/2015    101722   Commercial Centers Management Realty, S en C     $18,750.90
   8/5/2015    101884   Commercial Centers Management Realty, S en C      $7,875.00
  8/25/2015    102059   Commercial Centers Management Realty, S en C    $100,106.00
  8/25/2015    102060   Commercial Centers Management Realty, S en C     $18,750.90
   9/3/2015    102173   Commercial Centers Management Realty, S en C      $7,875.00


GlassRatner Advisory & Capital Group, LLC                                  Page 2 of 4
 Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58    Desc: Main
                           DocumentExhibit
                                       PageB 31 of 32

Fiddler, Gonzalez & Rodriguez P.S.C. ("Debtor")
Case No.: 17-03403-MCF7
Four Year Transfers - Commercial Centers Management Realty

               Check
    Date      Number                           Payee                     Amount
  9/22/2015    102374   Commercial Centers Management Realty, S en C     $18,750.90
  9/22/2015    102375   Commercial Centers Management Realty, S en C    $100,106.00
  10/5/2015    102444   Commercial Centers Management Realty, S en C      $7,875.00
 10/23/2015    102677   Commercial Centers Management Realty, S en C    $100,106.00
 10/23/2015    102678   Commercial Centers Management Realty, S en C     $18,750.90
  11/4/2015    102809   Commercial Centers Management Realty, S en C      $7,875.00
 11/25/2015    102983   Commercial Centers Management Realty, S en C     $18,750.90
 11/25/2015    102984   Commercial Centers Management Realty, S en C    $100,106.00
  12/4/2015    103033   Commercial Centers Management Realty, S en C      $7,875.00
 12/24/2015    103216   Commercial Centers Management Realty, S en C    $100,106.00
 12/24/2015    103217   Commercial Centers Management Realty, S en C     $18,750.90
   1/5/2016    103311   Commercial Centers Management Realty, S en C      $7,875.00
  1/22/2016    103493   Commercial Centers Management Realty, S en C     $18,750.90
  1/22/2016    103494   Commercial Centers Management Realty, S en C    $100,106.00
   2/5/2016    103609   Commercial Centers Management Realty, S en C      $7,875.00
  2/22/2016    103764   Commercial Centers Management Realty, S en C     $18,750.90
  2/22/2016    103765   Commercial Centers Management Realty, S en C    $100,106.00
   3/4/2016    103872   Commercial Centers Management Realty, S en C      $7,875.00
  3/24/2016    104041   Commercial Centers Management Realty, S en C    $100,106.00
  3/24/2016    104042   Commercial Centers Management Realty, S en C     $18,750.90
   4/5/2016    104123   Commercial Centers Management Realty, S en C      $7,875.00
   4/8/2016    104155   Commercial Centers Management Realty, S en C      $2,520.00
  4/25/2016    104305   Commercial Centers Management Realty, S en C    $100,106.00
  4/25/2016    104306   Commercial Centers Management Realty, S en C     $18,750.90
   5/3/2016    104384   Commercial Centers Management Realty, S en C      $7,875.00
  5/23/2016    104540   Commercial Centers Management Realty, S en C    $100,106.00
  5/23/2016    104541   Commercial Centers Management Realty, S en C     $18,750.90
   6/3/2016    104618   Commercial Centers Management Realty, S en C      $7,875.00
  6/24/2016    104792   Commercial Centers Management Realty, S en C    $100,106.00
  6/24/2016    104793   Commercial Centers Management Realty, S en C     $18,750.90
   7/5/2016    104878   Commercial Centers Management Realty, S en C      $7,875.00
  7/22/2016    104976   Commercial Centers Management Realty, S en C    $100,106.00
  7/22/2016    104977   Commercial Centers Management Realty, S en C     $18,750.90
   8/5/2016    105077   Commercial Centers Management Realty, S en C      $7,875.00
  8/24/2016    105190   Commercial Centers Management Realty, S en C    $100,106.00
  8/24/2016    105191   Commercial Centers Management Realty, S en C     $18,750.90
   9/2/2016    105254   Commercial Centers Management Realty, S en C      $7,875.00
  9/23/2016    105430   Commercial Centers Management Realty, S en C    $100,106.00
  9/23/2016    105431   Commercial Centers Management Realty, S en C     $18,750.90
  10/5/2016    105520   Commercial Centers Management Realty, S en C      $7,875.00
 10/24/2016    105637   Commercial Centers Management Realty, S en C     $18,750.90
 10/24/2016    105638   Commercial Centers Management Realty, S en C    $100,106.00
  11/4/2016    105737   Commercial Centers Management Realty, S en C      $7,875.00


GlassRatner Advisory & Capital Group, LLC                                  Page 3 of 4
 Case:17-03403-MCF7 Doc#:519 Filed:05/15/19 Entered:05/15/19 20:21:58     Desc: Main
                           DocumentExhibit
                                       PageB 32 of 32

Fiddler, Gonzalez & Rodriguez P.S.C. ("Debtor")
Case No.: 17-03403-MCF7
Four Year Transfers - Commercial Centers Management Realty

               Check
    Date      Number                           Payee                      Amount
 11/22/2016    105856   Commercial Centers Management Realty, S en C      $18,750.90
 11/22/2016    105857   Commercial Centers Management Realty, S en C    $100,106.00
  12/2/2016    105913   Commercial Centers Management Realty, S en C       $7,875.00
 12/22/2016    106032   Commercial Centers Management Realty, S en C      $18,750.90
 12/22/2016    106033   Commercial Centers Management Realty, S en C    $100,106.00
  1/25/2017    106251   Commercial Centers Management Realty, S en C      $41,213.64
  1/25/2017    106251   Commercial Centers Management Realty, S en C     ($41,213.64)
  1/25/2017    106252   Commercial Centers Management Realty, S en C      $83,881.25
  1/25/2017    106255   Commercial Centers Management Realty, S en C      $34,763.64
  1/25/2017    106256   Commercial Centers Management Realty, S en C       $6,450.00
  2/10/2017    106380   Commercial Centers Management Realty, S en C       $6,450.00
  2/24/2017    106471   Commercial Centers Management Realty, S en C      $34,763.64
  2/24/2017    106472   Commercial Centers Management Realty, S en C      $83,881.25
                        Total                                          $5,823,243.07




GlassRatner Advisory & Capital Group, LLC                                   Page 4 of 4
